Title: To James Madison from Sylvanus Bourne, 16 August 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 16 August 1805, Amsterdam. “The advice I had the honor to communicate to you in a late letter relative to the conduct of the British towards our navigation Seems to be confirmed, viz that their Cruisers have recd new orders to detain & convey into the Ports of G B for examination All our Vessells laden with Colonial produce of the french or Dutch Colonies—in order that it may-be ascertained whether their Cargoes were boná Shipped in the UStates or whether the papers only have been changed & that the voyages may be regarded as continued from any of said Colonies to the Mother Countries in Europe & of course liable by their rules to confiscation. It appears that the little rigor which has of late been used by the British Govt towards neutrals has led our Countrymen into a security in this regard which has been attended with unpleasant consequences as several of our Vessel⟨ls⟩; have lately been condemned in England for not complying with the rule heretofore laid down by the British Govt for rendering such voyages legal that is to say by a discharge in the UStates of the Cargoes brought there from F or D Colonies—how far we ought to be bound in right by said Rules must of course be a ques⟨tion⟩; between that Govt & ours—while it cannot escape now that the present proceedings of the British tend to expose our Commerce to Europe to great inconveniences & such as are peculiarly prejudicial to the interest of our Citizens & these inconvenienc⟨es⟩; will dai⟨ly⟩; become enhanced by the approach of the winter seas⟨on⟩; when the detention of a vessell one day even may make the difference of the whole voyage to the owners. I have as yet no official advices from our Consul⟨s?⟩; on the matt⟨er⟩; here referred but wait for them with great impatience as the Capture of our vessells bound here causes a grea⟨t⟩; sensation on the exchange.
          “I hope my late letters w⟨ill⟩; have reached you in safety as I flatter myself they tend to restore that perfect confidence in me which I shall not cease to cherish.”
          
            Adds in a postscript: “Capt Tripp of Ship Charles from Phila lately bound from this City to that Port has been carried into England & the Cargo taken out till further proofs can be obtained as to the neutrality of the property altho’ said Cargo was accompanied by the usual Certificates to that effect—& it is said the vessell has been discharged without payt of Costs or the Allowance of any freight to the Ship. I do not indeed know what all this would say & I hope that our Govt will take a decided attitude.”
          
        